Detailed Action
Acknowledgments
This office action is in response to the claims filed September 28, 2020.
Claims 1-26 are pending and have been examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they are incomplete.  37 CFR 1.83(a) reads as follows: 
The drawing in a nonprovisional application must show every feature of the  invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of agraphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawing.


The drawings must show every feature of the invention specified in the claims.  Therefore, the features (e.g. claims 1- 26) and the method steps of the claimed invention must be shown or the feature(s) canceled from the claim(s).  Applicants are requested to point out the corresponding support in the specification for each feature/ step in the to-be-submitted drawing. No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, for example recites the limitation “input of a value of the customer authentication data by the customer through a terminal input device and verification of that if the inputted value of the customer authentication data matches the reference one” which render the claims indefinite. The examiner notes that these limitations do not appear to be method steps and It would be unclear to a person of ordinary skill in the art whether these steps actually occur. Appropriate correction is required.

Claim 1, for example recites the limitation “characterized in that it comprises data” which render the claims indefinite. It would be unclear to a person of ordinary skill in the art whether “it” refers back to the method, verification, authentication data…etc. Appropriate correction is required.

Claim 1, for example recites the limitation “Verification of that…” which lacks proper antecedent basis. It would be unclear to a person of ordinary skill in the art to determine what the word “that” refers back to. Appropriate correction is required.

Claim 1, for example recites the limitation “the argument” is indefinite because it lacks proper antecedent basis. Appropriate correction is required.
Claim 1, for example, recites the following elements: “payment transaction”, “customer's payment device”, “payment terminal”, “customer's device”, “customer's bank server.”
Claim 16, which depends from claim 1 further recites the following elements: “customer's payment device”, “payment terminal”, “seller's server”, “customer's bank server”, “seller's bank server”, “customer” and “payment transaction” 
It would be unclear to a person of ordinary skill in the art whether the elements in claim 16 are the same or different than those elements recite by claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osborn et al. (US 20220012974 Al) (“Osborn”). 

As per claim 1 & 26, Osborn discloses: 
wherein a reference value of a customer authentication data (stored PIN) is stored on a customer's payment device (contactless card) (¶¶ [0007], [0061]), 
the method comprising: data exchange between a payment terminal (transaction device 222) and the customer's device (contactless card) ((¶¶ [0056]), 
input of a value of the customer authentication data by the customer through a terminal input device (¶¶ [0007], [0061], [0062]) and 
verification of that if the inputted value of the customer authentication data matches the reference one (¶¶ [0007], [0061]),  

Applicants are reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  See e.g. MPEP §2106 II C.:  “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in original.]”; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) (“As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.”).

Claim 1, for example, recites the conditional limitation “verification of that if the inputted value of the customer authentication data matches the reference one, characterized in that it comprises data exchange between the payment terminal and the customer's bank server, wherein during the process of data exchange between the terminal and the customer's device the customer's device…”
A person or ordinary skill in the art would interpret the conditional limitation noted above in one of the following two scenarios:
First Scenario: the inputted value of the customer authentication data does not match the reference one. 
Second Scenario: the inputted value of the customer authentication data matches the reference one.
For purposes of applying the prior art, the Examiner takes the First Scenario as likely to occur (e.g. the Second Scenario is optional). 
Since the First Scenario is optional, it follows that all claim limitations that follows the condition limitations are also optional because they depend on the occurrence of the Second Scenario. 
Therefore, claims 2-25 are optional because they depend on the occurrence of the First Scenario. The Examiner recommends, by way of example only, to claim the conditional limitation in a positive manner (e.g. determining that the inputted value of the customer authentication data matches the reference one)

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.
US 20080077798 A1 discloses a system and method for secure verification of electronic transactions, and in particular secure processing of personal identification numbers when third party processors are involved. In an embodiment, a variable length PIN associated with a credit card or debit card is encrypted, then hashed using a one-way hash algorithm before it is passed along to and stored by a third party processor. The encrypted-hashed PIN always remains in an encrypted form while in the hands of the third party processor. At the third party processor, secure cryptographic hardware is used to store the one-way hash algorithm. Encrypted PIN values received for verification are converted and hashed using the one-way hash algorithm, and the resulting hashed-encrypted value is compared against the hashed-encrypted PIN values previously stored at the third party processor. As the PIN has a variable length, and the third party processor has no access to the hash algorithm, the encrypted PIN values are highly resistant to reverse engineering or decryption.

US 20220207940 A1 discloses a method involves configuring a non-secure ranging process to detect a proximity of mobile computing devices (33) carried by respective users turnstiles. One of turnstiles (20) commencing a secure authentication process to authenticate a user carrying the first mobile computing device on making a proximity determination in respect of a first of said mobile computing devices. The user carrying the first mobile computing device is allowed to pass through the turnstile in response to a determination that the user carrying the first mobile computing device has been authenticated.

US 20050250538 A1 discloses asystem has a Virtual PIN pad (107) integrated providing an interface to enter a personal identification number (PIN) that is entered by a customer to authorize a payment transaction. A transaction backend module (109) enables the transaction by securely transferring the entered PIN from the pad to the payment institution, and a payment authorization code or a payment refusal intimation from the institution to the pad. 

US 20150019442 A1- discloses a method involves encrypting a set of session cryptographic keys (120) to provide a set of encrypted session cryptographic keys. The encrypted session cryptographic keys and a value of a transaction counter are stored in a user terminal. A cryptogram (126) is generated based on the encrypted session cryptographic key and transaction data (122) for a transaction. The cryptogram is transmitted to a transaction terminal. The transaction counter is updated. The encrypted session cryptographic key is deleted from the user terminal after generating the cryptogram. 

US 20150156176 A1- discloses a method involves receiving (1504) data message by a receiving device with an encrypted message and a message authentication code generated using a portion of encrypted message. A reference authentication code is generated (1506) by a processing device using a portion of encrypted message in received message. The received message is validated (1508) based on a check of message authentication code against generated reference authentication code. The encrypted message is decrypted (1510) using stored encryption key to obtain a decrypted message.

US 20220101286 A1 discloses a method involves generating a session key of a customer device using a unique key of the device and a variable data that change with each transaction. A one-way conversion of a reference value of customer authentication data is performed. The converted reference value of the customer authentication data is encrypted using the session key. A terminal data set comprising the converted value in an encrypted form, a converted input value of the data, a customer device identifier and the variable data is transmitted to the customer bank server. Verification is made that the input value matches the reference value by comparing the converted values. 

US 20150046340 A1 discloses a method involves receiving the personal identifier verification request message from an authentication computer. The personal identifier verification request message is provided with a personal identifier of the user. The personal identification authentication process to perform is determined based on receiving the personal identifier authentication request message. The personal identification authentication process is performed. 
US 10565587 B1 discloses a system (100) has a transmitting device which comprises a first contactless card and a receiving device which comprises a terminal. The first contactless card is configured to transmit a first account number to the application. A second contactless card is configured to transmit a second account number to application. An application (122) is configured to transmit a first communication to a server (120). The first communication including the first and second account numbers is configured to cause the server to process a payment. A payment amount is received and a first instruction based on a first number is determined. The first number is the indicative of contactless cards that transmit information to the application. A tap password which indicates a second number is determined. The second number comprises a number of taps from the group of the first and second contactless cards to terminal. A second communication is received from the server indicating that payment was processed.

Examiner interviews
The Examiner welcomes a telephonic interview to discuss the current application in order to advance prosecution. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685